Opinion of the Court delivered by
Judge Crenshaw.
As to the omission of proferí of the writing obligatory, and of the letters of administration, the defendant in the Court below, after having pleaded, withdrew his plea, and suffered judgment to pass by nil dicit, and has thereby waived any advantage which ho might have claimed from the omission. There is no question but the objection would have been good on special demurrer; and it is equally clear that the defendant may, if he tl finks proper, dispense with the proferí of the writing declared on, and of the plaintiff’s authority to sue; and by his plea to the merits, admit both.— Interest accruing by operation of law has ever been considered in the nature of damages. The interest expressed in the judgment must therefore be considered the same as damages. The rate of interest on the debt is fixed by law. The Record shews the day from which the interest is to be calculated, and the day when the judgment was rendered. The law directs that the interest shall be computed up to the time of judgment. -That is considered as certain which may be made so by proper reference.. Ey reference to the law and to the date of the judgment, the amount of tho interest can be ascertained with certainty.
But the judgment is for a greater amount than is claimed in the declaration. Tho judgment is for interest from the I7th day of January, 1816. From the declaration it ap*90pears that the debt was not due until the 21st day of Ja-nu-ary 1816. For this Error the judgment must be reversed, and the cause remanded. In this opinion the Court are unani-IXIOUS.
Gaines and Lyon for- Plaintiff.
Patton for Defendant in Error.